Case MDL No. 2997 Document 1-26 Filed 03/08/21 Page 1 of 36




                Exhibit 23
      Case
         Case
           1:21-cv-00277
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     1-2603/04/21
                                          Filed 03/08/21
                                                   Page 1 Page
                                                          of 34 2PageID#
                                                                  of 36 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA


       JAMIE MOORE, individually and on               :
       behalf of all others similarly situated,       :      Case No.
                                                      :
                       Plaintiff,                     :      Jury Trial Demanded
                                                      :
       v.                                             :
                                                      :
       GERBER PRODUCTS COMPANY,                       :
                                                      :
                                                      :
                       Defendant.                     :
                                                      :

                                CLASS ACTION COMPLAINT

       Plaintiff Jamie Moore, on behalf of herself and all others similarly situated, by her

undersigned attorneys, brings this Class Action Complaint against Defendant, Gerber Products

Company (hereinafter “Gerber”), for its negligent, reckless, and/or intentional practice of

misrepresenting and failing to fully disclose the presence of toxic metals in its baby food products

sold throughout the United States. Plaintiff seeks both injunctive and monetary relief on behalf of

the proposed Classes (defined below), including requiring full disclosure of all such substances in

Defendant’s marketing and advertising, and restoring monies to the members of the proposed

Classes. Plaintiff alleges the following based upon personal knowledge as to herself and her own

actions, and, as to all other matters, alleges, upon information and belief and investigation of her

counsel. Plaintiff believes that substantial evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

//

//



                                                  1
      Case
         Case
           1:21-cv-00277
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     1-2603/04/21
                                          Filed 03/08/21
                                                   Page 2 Page
                                                          of 34 3PageID#
                                                                  of 36 2




                                      INTRODUCTION

       1.      This is a consumer class action brought individually by Plaintiff and on behalf of

all persons in the proposed Class and subclass defined below, all of whom purchased one or more

baby food products manufactured by Gerber.1

       2.      Gerber is an American manufacturer of Baby Food Products. Gerber claims to be

one     of      the     “world’s      most      trusted     name[s]      in     baby      food.”

http://www.gerber.com/nestle_nutrition/default.aspx. Gerber sells nearly 200 different baby food

products in 80 countries. Gerber was founded with the mission to “give babies the best start in

life.” http://www.gerber.com/about-us. As of 2017, Gerber controlled 61 percent of the baby food

market in the United States. See “Growing Up Gerber: 5 Questions with CMO Aileen Stocks.”

https://www.brandchannel.com/2017/04/15/5-questions-gerber-041517

(April 15, 2017).

       3.      Parents like Plaintiff trust manufacturers like Defendant Gerber to sell baby food

that is safe, nutritious, and free from harmful toxins, contaminants and chemicals. Parents

purchase Baby Food Products with the expectation that they are free from heavy metals, substances

known to have significant, harmful health effects.

       4.      Because consumers do not have the scientific knowledge necessary to determine

whether the Baby Food Products contain heavy metals or to know or ascertain the true nature of




1
  The term “Baby Food Products” refers to all the Gerber baby food products that contain heavy
metals, including the Gerber products purchased by Plaintiff, specifically: Gerber Organic Sitter
2nd Foods Pear Blueberry Apple with Avocado; Gerber Organic Sitter 2nd Foods Banana Blueberry
Blackberry Oatmeal; Gerber Organic Toddlers Apple Mango Raspberry Oatmeal with Avocado;
and Gerber Natural Sitter 2nd Foods Apple Zucchini Peach with Vitamin C. Plaintiff reserves the
right to amend this definition upon completion of discovery.
                                                2
      Case
         Case
           1:21-cv-00277
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     1-2603/04/21
                                          Filed 03/08/21
                                                   Page 3 Page
                                                          of 34 4PageID#
                                                                  of 36 3




the ingredients in the Baby Food Products, they must rely on Defendant to honestly represent the

contents of its products.

       5.      On February 4, 2021, the U.S. House of Representatives’ Subcommittee on

Economic and Consumer Policy, Committee on Oversight and Reform, released the results of an

investigation into leading baby food manufacturers in the United States relating to alleged high

amounts of detrimental metals in baby food. The report entitled “Baby Foods Are Tainted with

Dangerous Levels of Arsenic, Lead, Cadmium and Mercury,” (“Subcommittee Report”) revealed

that “[i]nternal company standards permit dangerously high levels of toxic heavy metals, and

documents revealed that the manufacturers have often sold foods that exceeded those levels.”

Subcommittee Report at 4.

       6.      Heavy metals are not listed as an ingredient on the product labels of the Baby Food

Products. Nor does Defendant warn of the potential presence of heavy metals in the Baby Food

Products. Unbeknownst to Plaintiff and other members of the proposed Class and subclass, and

contrary to the representations on marketing and advertising, the Baby Food Products contain toxic

heavy metals, including inorganic arsenic, lead, cadmium, and mercury, at levels above what is

considered safe for babies. Had the presence of these heavy metals been disclosed to Plaintiff and

the members of the proposed Class and subclass prior to their purchase of the Baby Food Products,

they would not have purchased the Baby Food Products. Further, absent accurate marketing and

advertising in the future, there is no way for Plaintiff or the members of the proposed Class and

subclass to determine whether Defendant has reformulated or removed the heavy metals from its

Baby Food Products and, thus, will be unable to rely on Defendant’s representations.

       7.      Defendant knows that its customers trust the quality of its baby food products and

that these customers expect Defendant’s products to be free of harmful ingredients such as heavy

                                                3
      Case
         Case
           1:21-cv-00277
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     1-2603/04/21
                                          Filed 03/08/21
                                                   Page 4 Page
                                                          of 34 5PageID#
                                                                  of 36 4




metals. Gerber is also aware that many consumers seek out and purchase premium baby foods

that contain high quality ingredients, free of toxins, contaminants or chemicals and that these

consumers will pay more for baby foods that they believe possess these qualities.

        8.         Defendant’s promises, warranties, pricing, statements, claims, packaging,

marketing and advertising center on representations that are intended to, and do, convey to

consumers that its products, including its Baby Food Products, possess certain qualities and

characteristics.

        9.         No reasonable consumer seeing Defendant’s marketing and packaging would

expect the Baby Food Products to contain heavy metals or other contaminants. Reasonable

consumers, like Plaintiff, would consider the inclusion of heavy metals or other toxins or

contaminants a material fact when considering what baby food products to purchase.

        10.        Defendant intended for consumers like Plaintiff to rely on its marketing, and

reasonable consumers did rely on Gerber’s marketing. As detailed herein, because the Baby Food

Products contained undisclosed toxins, contaminants, and/or heavy metals, the Baby Food

Products’ packaging and marketing is deceptive, misleading, unfair and/or false.

        11.        Defendant’s Baby Food Products and corresponding marketing do not have a

disclaimer or warning that the items may contain heavy metals or other undesirable toxins or

contaminants that can accumulate in a child’s body over time and cause deleterious effects.

        12.        Defendant’s wrongful marketing and advertising, which includes misleading,

deceptive, unfair, and false marketing and omissions, allowed the company to capitalize on, and

reap enormous profits from, consumers who paid the purchase price or a premium price for the

Baby Food Products that were not sold as advertised. Defendant continues to wrongfully induce

consumers to purchase its Baby Food Products that are not as advertised.

                                                 4
        Case
           Case
             1:21-cv-00277
                 MDL No. 2997
                           Document
                              Document
                                    1 Filed
                                       1-2603/04/21
                                            Filed 03/08/21
                                                     Page 5 Page
                                                            of 34 6PageID#
                                                                    of 36 5




        13.    Plaintiff and the members of the proposed Class and subclass thus bring claims for

consumer fraud and seek damages, injunctive and declaratory relief, interest, costs, and attorneys’

fees.

                                           THE PARTIES

        14.    Plaintiff Jamie Moore is, and at all relevant times hereto has been, a citizen of the

State of Colorado and is a member of the proposed class and subclass defined herein. She

purchased four of Defendant’s products at issue in the Complaint: Gerber Organic Sitter 2nd Foods

Pear Blueberry Apple with Avocado; Gerber Organic Sitter 2nd Foods Banana Blueberry

Blackberry Oatmeal; Gerber Organic Toddlers Apple Mango Raspberry Oatmeal with Avocado;

Gerber Natural Sitter 2nd Foods Apple Zucchini Peach with Vitamin C. Plaintiff last purchased

these products for her child from stores in El Paso County, Colorado. Prior to purchasing the

products, Plaintiff saw Defendant’s advertising, marketing and nutritional claims, upon which she

relied in deciding to purchase these products.

        15.    Plaintiff believed she was feeding her children healthy, nutritious foods during the

time Plaintiff purchased and fed her children the Baby Food Products. Due to the false and

misleading claims and omissions by Defendant as described herein, Plaintiff was unaware that the

Baby Food Products contained any level of toxic heavy metals, and Plaintiff would not have

purchased the food if that information had been fully disclosed.

        16.    As a result of Defendant’s negligent, reckless, and/or knowingly deceptive conduct,

Plaintiff was injured when she paid the purchase price or a price premium for the Baby Food

Products that did not deliver what they promised. Plaintiff paid the purchase price with the

assumption that the Baby Food Products’ marketing and advertising was accurate and that the




                                                 5
      Case
         Case
           1:21-cv-00277
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     1-2603/04/21
                                          Filed 03/08/21
                                                   Page 6 Page
                                                          of 34 7PageID#
                                                                  of 36 6




Products were free of heavy metals and safe for children to ingest. Plaintiff would not have paid

this money had she known that the Baby Food Products contained excessive levels of heavy metals.

        17.     Defendant Gerber Products Company is a Michigan corporation with its principal

place of business located in Arlington, Virginia. Gerber began making pre-prepared baby food in

1928. Gerber was purchased by Nestlé in 2007. Gerber is now a subsidiary of Nestlé S.A., and

its sister company, Nestlé USA is incorporated in Delaware and also headquartered in Arlington,

Virginia.     Gerber is currently the market leader for infant foods in the United States.

https://www.nestle.com/aboutus/history/nestle-company-history/gerber.         Defendant formulates,

develops, manufactures, distributes, markets, advertises, and sells its Baby Food Products

throughout the United States.

                                    JURISDICTION AND VENUE

        18.     This Court has subject matter jurisdiction under the Class Action Fairness Act of

2005 (“CAFA”), 28 U.S.C. § 1332(d)(2), because the claims of the proposed members of the

Classes exceed $5,000,000 and because Defendant is a citizen of a different state than one or more

members of the proposed Classes.

        19.     This Court has personal jurisdiction over Defendant because Defendant maintains

its corporate headquarters here. In addition, Defendant regularly sells and markets its Baby Food

Products in this District, and because Defendant otherwise conducts business in this District and/or

under the stream of commerce doctrine by allowing its products, including the Baby Food

Products, to be sold in this District.

        20.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

portion of the events complained of herein took place in this District, and this Court has jurisdiction




                                                  6
        Case
           Case
             1:21-cv-00277
                 MDL No. 2997
                           Document
                              Document
                                    1 Filed
                                       1-2603/04/21
                                            Filed 03/08/21
                                                     Page 7 Page
                                                            of 34 8PageID#
                                                                    of 36 7




over Defendant. Defendant has intentionally availed itself of the laws and markets of this District,

and Defendant is subject to personal jurisdiction in this District.

                                  FACTUAL ALLEGATIONS

        21.     Defendant manufactures, distributes, markets, offers for sale and sells the Baby

Food Products throughout the United States, including in this District. Defendant has advertised

and continues to advertise these products via television, print advertisements, point-of-sale

displays, product packaging, Internet advertisements including on social media, as well as other

promotional materials.

        22.    The United States House of Representatives Subcommittee on Economic and

Consumer Policy published the Subcommittee Report on February 4, 2021, revealing its findings

that numerous commercial baby foods, including those manufactured by Defendant, are “tainted

with significant levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury.” See

Subcommittee Report at 4. Congressional investigators examined a wide range of baby foods

including rice cereals, purees, puffs and juices. The Subcommittee Report found that organic

products were as likely as conventional products to contain heavy metals. Subcommittee Report

at 9.

        23.    Though heavy metals are naturally found in the environment, most heavy metals in

foods come from contaminated soil or water. The contamination comes from either farming or

manufacturing practices, such as the use of pesticides, mining, and smelting or pollution.

        24.    Defendant was one of the seven largest baby food manufacturers in the United

States from whom the Subcommittee requested internal documents and test results. Gerber

responded to the requests and produced internal testing policies and results for ingredients and/or

finished products. Subcommittee Report at 2.

                                                  7
      Case
         Case
           1:21-cv-00277
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     1-2603/04/21
                                          Filed 03/08/21
                                                   Page 8 Page
                                                          of 34 9PageID#
                                                                  of 36 8




       25.     The Subcommittee Report found that baby food companies such as Gerber

regularly sell products that contain ingredients that exceed their own internal standards for heavy

metals. Subcommittee Report at 33. According to the Subcommittee Report, most baby food

companies do not regularly test the products before they go to market, and even when they do,

products with high levels of heavy metals are still sold.

       26.     Representative Raja Krishnamoorthj, chairman of the Subcommittee, told

Consumer Reports that there are “dangerous levels of toxic metals in baby foods, and the levels

far exceed what experts and governing bodies say is permissible. Left to their own devices, baby

food makers have set testing standards in excess of what recommended standards are, and even

then, they often violate their standards.”

       27.     The Subcommittee Report provides evidence that baby food companies such as

Defendant are not doing enough to reduce risk from exposure to these heavy metals, and that parts

of the manufacturing process, including the addition of vitamins and mineral mixes, may be

contributing to the high levels of these metals in the Baby Food Products. The Subcommittee

Report concluded that “These toxic heavy metals [in baby foods] pose serious health risks to babies

and toddlers. Manufacturers knowingly sell these products to unsuspecting parents, in spite of

internal company standards and test results, and without any warning labeling whatsoever.”

Subcommittee Report at 59.

       28.     Defendant only cursorily describes its standards and how it minimizes the levels of

these heavy metals. The website merely states “Gerber foods must pass more than 100 individual

quality checks before they can be sold. These checks occur at 5 different stages…On top of that

Gerber follows an annual testing plan featuring regular safety tests of finished products,” leading




                                                 8
      Case
        Case
           1:21-cv-00277
              MDL No. 2997
                         Document
                           Document
                                  1 Filed
                                    1-26 03/04/21
                                          Filed 03/08/21
                                                    Page 9Page
                                                           of 3410
                                                                 PageID#
                                                                   of 36 9




consumers to believe the products are rigorously tested for any and all impurities.           See

https://www.gerber.com/learning-center/quality-safety-faqs.

                     Defendant Falsely Marketed Its Baby Food Products

       29.     Defendant packages, markets, advertises, manufactures, distributes, and sells its

Baby Food Products throughout the United States, including in this District. Defendant markets

the Baby Food Products as healthy and omits any mention of heavy metals.

       30.     Defendant advertises that the “Gerber standard is a higher standard” and that the

company is “committed to feeding generations of babies the highest quality food. We only select

the best of what nature has to offer.” Defendant touts its commitment to safety, claiming it

“meet[s] the standards of the FDA” and “go further. We have among the strictest standards in the

world.”

       31.     Based on Defendant’s decision to advertise and market its Baby Food Products as

healthy, safe and high quality, Defendant had a duty to ensure that these statements were true and

not misleading. As such, Defendant knew or should have known that the Baby Food Products

included undisclosed and excessive levels of toxic, heavy metals, and that these toxins accumulate

in the body over time.

       32.     The marketing of the Baby Food Products also fails to disclose that the products

contain or may contain any level of heavy metals or other undesirable toxins or contaminations.

Defendant intentionally concealed and omitted this important information in order to induce and

mislead reasonable consumers like Plaintiff to purchase the Baby Food Products.

       33.     As a result of Defendant’s omissions, a reasonable consumer would have no reason

to suspect the presence of heavy metals in the Baby Food Products without conducting his or her

own scientific tests or reviewing third party scientific testing of these products.

                                                  9
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 10Page
                                                           of 3411
                                                                 PageID#
                                                                   of 36 10




         Consumers Were Misled and Deceived by Defendant’s Misrepresentations
                      and Material Omissions in its Marketing

       34.     Defendant’s marketing of its Baby Food Products wrongfully conveys to

consumers like Plaintiff that these foods have certain superior quality and characteristics that they

do not actually possess.

       35.     For example, Defendant misleadingly caused Plaintiff and other consumers to

believe that its Baby Food Products do not contain heavy metals through its marketing and

omissions, which is material information to a reasonable consumer.

       36.     Defendant’s marketing wrongfully fails to disclose to Plaintiff and consumers the

presence of heavy metals in its Baby Food Products.

       37.     Based on Defendant’s marketing, a reasonable consumer would not suspect the

presence of heavy metals, nor would a reasonable consumer be able to detect these metals in the

Baby Food Products without conducting his or her own scientific testing or reviewing scientific

testing conducted on these products.

       38.     Reasonable consumers must and do rely on Defendant to honestly report what is in

the Baby Food Products.

       39.     In light of Defendant’s marketing, including its commitment to “higher standards,”

Defendant knew or should have known that the Baby Food Products contained heavy metals.

       40.     Defendant intended for consumers to rely on its marketing, and reasonable

consumers did in fact so rely.

       41.     Defendant had a duty to ensure that the Baby Food Products were as they were

represented, and not deceptively, misleadingly, unfairly, or falsely marketed.




                                                 10
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 11Page
                                                           of 3412
                                                                 PageID#
                                                                   of 36 11



              Defendant Knew or Should Have Known its Representations and
                   Material Omissions in its Marketing Are Misleading

       42.     At all times herein, Defendant knew or should have known that its Baby Food

Products contained heavy metals.

       43.     Defendant knew that heavy metals are a potentially dangerous contaminant that

poses health risks to humans, and particularly to babies and children.

       44.     The Baby Food Products had a risk of and did contain heavy metals due to

Defendant’s failure to monitor for their presence in the ingredients and finished products and

remove them. Defendant was aware of this risk and failed to disclose it to Plaintiff and the Class.

       45.     Defendant knew or should have known that it owed consumers a duty of care to

prevent, or at the very least, to minimize the presence of heavy metals in the Baby Food Products

to the extent reasonably possible.

       46.     Defendant knew consumers purchased the Baby Food Products based on the

reasonable expectation that Defendant manufactured the Baby Food Products to the highest

standards.   Based on this expectation, Defendant knew or should have known consumers

reasonably inferred that Defendant would hold the Baby Food Products to the highest standard.

       47.     As a result of the foregoing, Defendant’s marketing is deceptive, misleading, unfair

and false to Plaintiff and other consumers of baby food, including under the consumer protection

laws of Colorado.

       48.     Defendant acted negligently, reckless, unfairly, and/or intentionally with its

deceptive, misleading, unfair, and false marketing and omissions as described herein.

                               Heavy Metals Exceed Safe Limits

       49.     Arsenic, lead, cadmium, and mercury are toxic heavy metals. The U.S. Food and

Drug Administration (“FDA”) and the World Health Administration (“WHO”) have declared these

                                                11
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 12Page
                                                           of 3413
                                                                 PageID#
                                                                   of 36 12




heavy metals to be dangerous to human health, especially to babies and children. Subcommittee

Report at 2.

       50.     Exposure to heavy metals in food can be harmful to babies’ neurological

development and long-term brain function. Even exposure to low levels of these metals can lead

to serious and potentially irreversible damage to brain development. Id. Babies may be more

susceptible to levels of toxins and substances as they are in the critical years of brain growth and

development. According to James Dickerson, Ph.D., chief scientific officer for Consumer Reports

“[e]xposure to heavy metals has a disproportionate adverse effect on developing minds and

bodies.” Dickerson said that exposure to these metals has “deleterious effects on the developing

infant mind, brain, cardiovascular system, and immune system” and can lead to a lower IQ or

behavioral problems like ADHD, as well as an increased risk of skin and bladder cancer.

       a.      Arsenic

       51.     Arsenic is an odorless and tasteless element that does not degrade or disappear. It

occurs in the environment and can be found in rocks, soil, water, air, plants, and animals. Inorganic

arsenic is highly toxic and a known cause of human cancers. Exposure to arsenic can also cause

respiratory, gastrointestinal, hematological, hepatic, renal, skin, neurological and immunological

effects, and damage to children’s central nervous systems and cognitive development.

Subcommittee Report at 10.

       52.     Because of the risks associated with exposure to arsenic, both the FDA and the

Environmental Protection Agency (“EPA”) have set limits for the allowable amount of arsenic in

baby foods, including formula and juices, as well as for drinking water. The allowable limit of

arsenic is 10 parts per billion (“ppb”) for humans in consumption in apple juice (regulated by the

FDA) and drinking water (regulated by the EPA). Subcommittee Report at 13.

                                                 12
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 13Page
                                                           of 3414
                                                                 PageID#
                                                                   of 36 13




        53.     In August 2020, the FDA set a limit for inorganic arsenic in infant rice cereal at

100 ppb. According to the Subcommittee Report, Gerber used at least 67 batches of rice flour

testing more than 90 ppb inorganic arsenic, which is 900 percent of the allowable limits for water

and apple juice.

        54.     While Gerber did not provide inorganic arsenic results for all of its ingredients, test

results for conventional rice flour revealed that Gerber routinely used flour (i.e., at least 67 batches)

with over 90 ppb inorganic arsenic. Also, Gerber used five batches of rice flour that had 98 ppb

inorganic arsenic. Subcommittee Report at 19.

        b.      Cadmium

        55.     Exposure to cadmium is associated with decreases in IQ and the development of

Attention Deficit Hyperactivity Disorder (“ADHD”). The U.S. Department of Health and Human

Services has determined that cadmium and cadmium compounds are known human carcinogens

and the EPA likewise determined that cadmium is a probable human carcinogen. It has been

specifically noted that “[k]idney and bone effects have…been observed in laboratory animals

ingesting cadmium.”

        56.     There has been some regulation on the use of cadmium outside of the baby food

realm, with the EPA setting a limit of 5 ppb in drinking water and the FDA setting a limit of 5 ppb

in bottled water. See Subcommittee Report at 29. The WHO has set a limit of 3 ppb for cadmium

in drinking water. Id. Moreover, organizations like Healthy Babies Bright Futures have set a goal

of no measurable cadmium in baby food and Consumer Reports has called for a 1 ppb cadmium

limit in fruit juices. Id. The European Union has set a limit ranging from 5-20 ppb cadmium in

baby formula. Id.




                                                   13
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 14Page
                                                           of 3415
                                                                 PageID#
                                                                   of 36 14




       57.     The Subcommittee Report found that baby food manufacturers, including Gerber,

sold many baby food products that exceeded these limits on cadmium. Id.

       58.     Gerber does not test all of its product ingredients for cadmium. Of those it does

test, it accepts ingredients with levels of this metal. Gerber used multiple batches of carrots

containing as much as 87 ppb cadmium, and 75% of the carrots Gerber used had more than 5 ppb

cadmium. Subcommittee Report at 32.

       c.      Lead

       59.     Lead is persistent, and it can bioaccumulate in the body over time.2 It is a

carcinogen and developmental toxin known to cause health and developmental problems in

children including decreased cognitive performance, delayed puberty, and reduced postnatal

growth. Because lead can build up in the body over time, even low levels of chronic exposure can

be toxic and seriously dangerous to one’s health.

       60.     The American Academy for Pediatrics, the Environmental Defense Fund, and

Consumer Reports have all called for a 1 ppb level of lead in food and drinks that babies and

children consume. Subcommittee Report at 21. While there is no lead standard for lead in baby

foods, the FDA standard for lead in bottled water is 5 ppb lead.               See 21 C.F.R. §

165.110(b)(4)(iii)A).

       61.     The Subcommittee Report found that Gerber used an ingredient, conventional

sweet potatoes, with 48 ppb lead. Gerber also used twelve other batches of sweet potato that tested

over 20 ppb for lead, the maximum lead level in infant formula allowed by the European Union.




2
    See https://www.espa.gov/ground-water-and-drinking-water/basic-information-about-lead-
drinking-water.
                                          14
Case MDL No. 2997 Document 1-26 Filed 03/08/21 Page 16 of 36
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 16Page
                                                           of 3417
                                                                 PageID#
                                                                   of 36 16




See Subcommittee Report at 28. The results for the sweet potatoes and juices demonstrated

Gerber’s willingness to use ingredients containing dangerous levels of lead.

       d.      Mercury

       63.     Mercury is a known toxin, and pre-natal exposure has been associated with affected

neuro-development, a decreased IQ, and autistic behaviors. The impact of mercury exposure to

humans and animals has been studied for years; as early as 1997, the EPA issued a report to

Congress that detailed the health risks to humans and animals. Because of these risks and

mercury’s toxicity, both state and federal regulators have enacted regulations to protect humans

and animals.

       64.     There has been some regulation of mercury outside the baby food context. For

example, the EPA has capped mercury in drinking water at 2 ppb. Consumer advocates have urged

for even stricter standards for baby food. Health Babies Bright Futures has called for a goal of no

measurable mercury in baby food. See Subcommittee Report at 32.

       65.     Gerber rarely tests for mercury in its baby foods. Of the test results it presented to

the Subcommittee, Gerber only tested carrots, sweet potatoes, and lemon juice concentrate.

Subcommittee Report at 33. Gerber’s policy is to test only ingredients, and not its final products.

According to the Subcommittee Report, this policy recklessly endangers babies and children and

prevents the company from ever knowing the full extent of the danger presented by its products.

Finished baby foods are more toxic than their ingredients alone. This means that testing only

ingredients gives the false appearance of lower-than-actual toxic heavy metal levels.

       66.     Based on the foregoing, reasonable consumers like Plaintiff, would consider the

inclusion of these toxic metals in the Baby Food Products to be a material fact when considering

which baby food to purchase.

                                                16
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 17Page
                                                           of 3418
                                                                 PageID#
                                                                   of 36 17




          67.   Defendant knew that properly and sufficiently monitoring and testing for heavy

metals in its ingredients and Baby Food Products was critical.

          68.   Finally, Defendant knew or should have known that it could control the levels of

heavy metals in the Baby Food Products by properly monitoring their ingredients for heavy metals

and adjusting any formulation or diet to reduce ingredients that contained higher levels of heavy

metals.

          69.   Defendant also knew it was not properly and sufficiently testing for the presence of

heavy metals in the Baby Food Products.

          70.   Defendant knew or should have known that consumers reasonably expected it to

test for and monitor the presence of heavy metals in the Baby Food Products and ingredients.

          71.   Defendant knew, yet failed to disclose, its lack of regular testing and knowledge of

the risk or presence of heavy metals in the Baby Food Products.

          72.   The statements, representations, partial disclosures, and omissions made by

Defendant are crafted to deceive the public as they create an image that the Baby Food Products

are healthy, nutritious, and made from the best ingredients, are subject to strict quality control, and

are free of heavy metals.

          73.   Reasonable consumers, such as Plaintiff and the Class members, would have no

reason to doubt Defendant’s statements regarding the quality of the Baby Food Products.

Defendant’s failure to disclose and/or concealment of the toxins in the Baby Food Products

together with the misrepresentations alleged herein that were intended to, and did, cause consumers

like Plaintiff to purchase products they otherwise would not have if the true quality and ingredients

were disclosed.




                                                  17
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 18Page
                                                           of 3419
                                                                 PageID#
                                                                   of 36 18




       74.     As a result of the wrongful marketing, including the misleading, deceptive, unfair

and false representations and omissions, Defendant capitalized on and reaped enormous profits

from consumers like Plaintiff who paid the purchase price or a premium for the Baby Food

Products that were not as advertised.

             PLAINTIFF’S RELIANCE IS REASONABLE AND FORESEEABLE

       75.     Plaintiff and members of the Classes reasonably relied on Defendant's claims,

warranties, representations, advertisements, and other marketing concerning the qualities and

benefits of the Baby Food Products in making their purchase decisions.

       76.     Had Plaintiff and members of the Classes known of Defendant's misrepresentations

and material omissions regarding the presence of toxic heavy metals in its Baby Food Products,

Plaintiff and members of the Classes would not have purchased the Baby Food Products.

       DEFENDANT BREACHED ITS EXPRESS AND IMPLIED WARRANTIES

       77.     Defendant had sufficient notice of its breaches of express and implied warranties.

Defendant has, and had, exclusive knowledge of the physical and chemical properties of the Baby

Food Products. Moreover, Defendant was put on notice by the Healthy Babies Bright Future

Report released in October 2019, regarding the inclusion of heavy metals or other toxins in the

Baby                    Food                   Products.                                     See

https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-

04/BabyFoodReport_ENGLISH_R6.pdf.

       78.     Defendant knew that consumers such as Plaintiff and the proposed members of the

Classes would be the end purchasers or users of the Baby Food Products and the target of its

advertising and statements.




                                               18
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 19Page
                                                           of 3420
                                                                 PageID#
                                                                   of 36 19




       79.     Defendant    intended    the   warranties,   advertising,   statements,   and   other

representations would be considered by the end purchasers of the Baby Food Products, including

Plaintiff and the proposed Class.

       80.     Defendant directly marketed the Baby Food Products to Plaintiff and the proposed

Classes through statements on its website, advertising, and packaging on the Baby Food Products.

       81.     Plaintiff and the proposed Classes are the ultimate purchasers and intended

beneficiaries of the express and implied warranties.

                              CLASS ACTION ALLEGATIONS

       82.     Plaintiff brings this action individually and on behalf of all other persons similarly

situated pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure.

Notwithstanding, at this time, Plaintiff brings this action and seeks certification of the following

proposed class:

       All persons within the United States who purchased the Baby Food Products for
       household or business use, and not for resale, within the applicable statute of
       limitations period (the “Class”).

       83.     Plaintiff Moore also brings this action individually and on behalf of the following

Colorado Subclass:

       All persons who are citizens of the State of Colorado, who, purchased the Baby
       Food Products for household or business use and not for resale during any
       applicable statute of limitations period (the “Colorado Subclass”).

       84.     Excluded from the proposed Class and Subclass are the Defendant, and any entities

in which the Defendant has a controlling interest, the Defendant’s agents, employees, and legal

representatives, any judge to whom this action is assigned to this matter and any member of such

judge’s staff and immediate family.




                                                19
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 20Page
                                                           of 3421
                                                                 PageID#
                                                                   of 36 20




       85.       Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of her claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

       86.       Numerosity – Federal Rule of Civil Procedure 23(a)(1) -- The members of the

Classes are so numerous that their individual joinder herein is impracticable. On information and

belief, members of the Classes number in the thousands or more. The number of members in the

Classes is presently unknown to Plaintiff but may be verified by Defendant’s records. Members

of the Classes may be notified of the pendency of this action by mail, e-mail, Internet postings,

and/or publication.

       87.       Commonality and Predominance – Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3) – Common questions of law and fact exist as to all members of the Classes and

predominate over individual questions. Such common questions of law or fact include, but are not

limited to:

              a. Whether Defendant owed a duty of care;

              b. Whether Defendant knew or should have known that the Baby Food Products

                 contained heavy metals;

              c. Whether the Baby Food Products contain dangerous levels of toxic heavy metals;

              d. Whether the marketing, advertising, packaging, and other promotional materials

                 for the Baby Food Products are deceptive;

              e. Whether Defendant’s actions violate the state consumer fraud statutes identified

                 below;

              f. Whether Defendant’s actions constitute common law fraud;




                                                 20
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 21Page
                                                           of 3422
                                                                 PageID#
                                                                   of 36 21




             g. Whether Plaintiff and members of the Classes were damaged by Defendant’s

                conduct as alleged herein;

             h. Whether Defendant was unjustly enriched at the expense of Plaintiff and the

                members of the Classes; and

             i. Whether Plaintiff and the members of the Classes are entitled to injunctive relief.

       88.      Typicality – Federal Rule of Civil Procedure 23(a)(3) – The claims of the named

Plaintiff are typical of the claims of the other members of the Class and the subclass. All members

of the Classes were similarly injured by Defendant’s conduct as described herein, and there are no

defenses available to Defendant that are unique to Plaintiff or any particular Class members.

       89.      Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4) –

Plaintiff is an adequate Class representative because her interests do not conflict with the interests

of other Class members; she has retained class counsel competent to prosecute class actions and

financially able to represent the Classes.

       90.      Declaratory and Injunctive Relief – Federal Rule of Civil Procedure

23(b)(2) – Defendant has acted or refused to act on grounds generally applicable to Plaintiff and

the other Class members, thereby making appropriate final injunctive relief and declaratory relief,

as described below, with respect to Class members as a whole. In particular, Plaintiff seeks to

certify a Classes to enjoin Defendant from selling or otherwise distributing Baby Food Products

until such time that Defendant can demonstrate to the Court’s satisfaction that its baby foods are

accurately labeled.

       91.      Superiority – Federal Rule of Civil Procedure 23(b)(3) – A class action is

superior to any other means of adjudication for this controversy. It would be impracticable for

members of the Classes to individually litigate their own claims against Defendant because the

                                                 21
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 22Page
                                                           of 3423
                                                                 PageID#
                                                                   of 36 22




damages suffered by Plaintiff and members of the Classes are relatively small compared to the

cost of individually litigating their claims. A class action provides an efficient means for

adjudication with fewer management difficulties and comprehensive supervision by a single court.

                                     CAUSES OF ACTION

                                            COUNT I

                       Breach of Express Warranty Against Defendant
                         (On Behalf of Plaintiff and the National Class)

       92.     Plaintiff incorporates by reference and realleges each and every allegation detailed

above, as though fully set forth herein. Plaintiff brings this action on behalf of herself and the

National Class.

       93.     Defendant marketed and sold the Baby Food Products into the stream of commerce

with the intent that the Baby Food Products would be purchased by Plaintiff and the Class.

       94.     Defendant expressly warranted, advertised, and represented to Plaintiff and the

Class that the Baby Food Products are made from the “highest quality ingredients.”

       95.     Defendant made these express warranties regarding the Baby Food Products’

quality, ingredients, and fitness for consumption in writing via its website, advertisements, and

marketing materials. These express warranties became part of the basis of the bargain that Plaintiff

and the Class entered into upon purchasing the Baby Food Products.

       96.     Defendant’s advertisements, warranties, and representations were made in

connection with the sale of the Baby Food Products to Plaintiff and the Class. Plaintiff and the

Class relied on Defendant’s advertisements, warranties, and representations regarding the Baby

Food Products in deciding whether to purchase Defendant’s products.

       97.     Defendant’s Baby Food Products do not conform to its advertisements, warranties,

and representations in that they:
                                                22
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 23Page
                                                           of 3424
                                                                 PageID#
                                                                   of 36 23




          a. Are not natural or suitable for consumption by human infants; and

          b. Contain, or may contain, levels of certain heavy toxic metals.

       98.     Defendant was on notice of this breach as Gerber was aware of the included heavy

metals in the Baby Food Products and based on the investigation in the Healthy Babies Bright

Futures report that showed its Baby Food Products as unhealthy.

       99.     Because Defendant expressly warranted to Plaintiff and the Class, as the ultimate

purchasers of its Baby Food Products, through warranting, packaging, advertising, and marketing

that the Baby Food Products were healthy, natural, and safe for consumption and by failing to

make any mention of heavy metals and/or other contaminants there is no requirement of direct

privity between Gerber and Plaintiff and the Class.

       100.    As a direct and proximate result of Defendant’s conduct, Plaintiff and the Class

have suffered actual damages in that they purchase Baby Food Products that were worth less than

the price they paid and they would not have purchased had they known of the risk and/or presence

of heavy metals and/or other contaminants that do not conform to the products’ marketing and

advertisements.

       101.    Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available thereunder for Defendant’s

failure to deliver goods conforming to their express warranties and resulting breach.

                                           COUNT II

              Breach of Implied Warranty of Merchantability Against Defendant
                          (On Behalf of Plaintiff and the National Class)

       102.    Plaintiff incorporates by reference and realleges each and every allegation detailed

above, as though fully set forth herein. Plaintiff brings this action on behalf of herself and the

National Class.
                                                23
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 24Page
                                                           of 3425
                                                                 PageID#
                                                                   of 36 24




       103.    Defendant is a merchant engaging in the manufacturing and supply of goods that

were purchased by Plaintiff and the Class.

       104.    At all times mentioned herein, Defendant manufactured or supplied the Baby Food

Products, and prior to the time they were purchased by Plaintiff and the Class, Defendant impliedly

warranted to them that the Baby Food Products were of merchantable quality, fit for their ordinary

use (consumption by babies), and conformed to the promises and affirmations of fact when they

purchased the Baby Food Products.

       105.    The Baby Food Products were not fit for their ordinary use, consumption by babies,

and did not conform to Defendant’s affirmations of fact and promises as they contained, or were

at risk of containing, heavy metals, and/or unnatural or other ingredients or contaminants that do

not conform to the packaging.

       106.    Defendant breached its implied warranties by selling Baby Food Products that

failed to conform to the promises or affirmations of fact made on the container or label as each

product contained heavy metals, and/or unnatural or other ingredients or contaminants that do not

conform to the packaging.

       107.    As a result of its own testing and/or the public investigation by Healthy Babies

Bright Futures that showed the frequent presence of heavy metals in the Baby Food Products,

Defendant has been aware that its Baby Food Products are unhealthy and contaminated and thus

on notice of this breach.

       108.    Defendant impliedly warranted to Plaintiff and the Class through the warranting,

packaging, advertising, and marketing that the Baby Food Products were natural, and suitable for

consumption by babies, and by failing to make any mention of heavy metals, and/or unnatural or

other ingredients.

                                                24
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 25Page
                                                           of 3426
                                                                 PageID#
                                                                   of 36 25




       109.    As a direct and proximate result of Defendant’s conduct, Plaintiff and the

Class have suffered actual damages in that Plaintiff and the Class have purchased Baby Food

Products that are worth less than the price they paid and that they would not have purchased at all

had they known of the presence or risk of heavy metals, and/or unnatural or other ingredients.

       110.    Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available thereunder for Defendant’s

failure to deliver goods conforming to their implied warranties and resulting breach.

                                           COUNT III

                     Fraudulent Misrepresentation Against Defendant
     (On Behalf of Plaintiff and the National Class or Alternatively the Colorado Subclass)

       111.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein. Plaintiff brings this action on behalf of herself

and the National Class or, alternatively, on behalf of the Colorado Subclass.

       112.    Defendant falsely represented to Plaintiff and the Class that their Baby Food

Products are made from the “highest quality ingredients.”

       113.    Defendant intentionally, knowingly, and recklessly made these misrepresentations

to induce Plaintiff and the Class to purchase its Baby Food Products.

       114.    Defendant knew that their representations about the Baby Food Products were false

or misleading due to the frequent presence of levels of heavy metals, and/or other ingredients that

do not conform to the products’ marketing, advertising, and statements. Defendant allowed its

advertisements, promotional materials, and websites to intentionally mislead consumers, such as

Plaintiff and the Class.

       115.    Plaintiff and the Class did in fact rely on these misrepresentations and purchased the

Baby Food Products to their detriment. Given the deceptive manner in which Defendant
                                                25
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 26Page
                                                           of 3427
                                                                 PageID#
                                                                   of 36 26




advertised, represented, and otherwise promoted these products, Plaintiff’s and the Class’s reliance

on Defendant’s misrepresentations was justifiable.

       116.    As a direct and proximate result of Defendant’s conduct, Plaintiff and the

Class have suffered actual damages in that they purchased Baby Food Products that were worth

less than the price they paid and that they would not have purchased at all had they known of the

risk and/or presence of heavy metals, and/or other ingredients that do not conform to the products’

marketing, advertising, and statements.

       117.    Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                            COUNT IV

                              Fraud by Omission Against Defendant
     (On Behalf of Plaintiff and the National Class or Alternatively the Colorado Subclass)

       118.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein. Plaintiff brings this action on behalf of herself

and the National Class or, alternatively, on behalf of the Colorado Subclass.

       119.    Defendant concealed from and failed to disclose to Plaintiff and the Class that its

Baby Food Products contained, or were at risk of containing, heavy metals, and/or other

ingredients that do not conform to the products’ packaging, advertising, and statements.

       120.    Defendant was under a duty to disclose to Plaintiff and the Class the true

quality, characteristics, ingredients and suitability of the Baby Food Products because: (1)

Defendant was in a superior position to know the true state of facts about its products; (2)

Defendant was in a superior position to know the actual ingredients, characteristics, and suitability

of the Baby Food Products for consumption by babies; and (3) Defendant knew that Plaintiff and

the Class could not reasonably have been expected to learn or discover that the Baby Food Products
                                                 26
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 27Page
                                                           of 3428
                                                                 PageID#
                                                                   of 36 27




were misrepresented in the marketing, advertising, and websites prior to purchasing the Baby Food

Products.

       121.    The facts concealed or not disclosed by Defendant to Plaintiff and the Class

are material in that a reasonable consumer would have considered them important when

deciding whether to purchase the Baby Food Products.

       122.    Plaintiff and the Class justifiably relied on the Defendant’s omissions to

their detriment. The detriment is evident from the true quality, characteristics, and ingredients of

the Baby Food Products, which is inferior when compared to how the Baby Food Products are

advertised and represented by Defendant.

       123.    As a direct and proximate result of Defendant’s conduct, Plaintiff and the

Class have suffered actual damages in that they purchased Baby Food Products that were worth

less than the price they paid and that they would not have purchased at all had they known of the

risk and/or presence of heavy metals, or other ingredients that do not conform to the products’

marketing, advertising, and statements.

       124.    Plaintiff and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                             COUNT V

                      Negligent Misrepresentation Against Defendant
   (On Behalf of Plaintiff and the National Class or Alternatively the Colorado Subclass)

       125.    Plaintiff incorporates by reference and repeats and realleges all previously alleged

paragraphs, as if fully alleged herein. Plaintiff brings this action on behalf of herself and the

National Class or, alternatively, the Colorado Subclass.




                                                  27
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 28Page
                                                           of 3429
                                                                 PageID#
                                                                   of 36 28




       126.    Plaintiff reasonably placed her trust and reliance in Defendant’s representations that

the Baby Food Products were marketed to her and the Class, and were healthy, nutritious, made

from the best ingredients, and safe for consumption and did not contain heavy metals.

       127.    Because of the relationship between the parties, Defendant owed a duty to use

reasonable care to impart correct and reliable disclosures concerning the presence of heavy metals

in the Baby Food Products, or based upon its superior knowledge, having spoken, to say enough

not to be misleading.

       128.    Defendant breached its duty to Plaintiff and the Class by providing false,

misleading, and/or deceptive information regarding the nature of the Baby Food Products.

       129.    Plaintiff and the Class reasonably relied upon the information provided by

Defendant. A reasonable consumer would have relied on Defendant’s own warranties, statements,

representations, advertising, packaging, and other marketing as to the quality, make-up and

ingredients of the Baby Food Products.

       130.    As a result of the misrepresentations, Plaintiff and the Class purchased the Baby

Food Products, and purchased them at a premium.

       131.    Defendant failed to use reasonable care in its communications and representations

to Plaintiff and the Class, especially in light of its knowledge of the risks and importance of

considering ingredients to consumers when purchasing the Baby Food Products.

       132.    By virtue of Defendant’s negligent misrepresentations, Plaintiff and the Class have

been damaged in an amount to be proven at trial, or alternatively, seek rescission and disgorgement

under this Count.




                                                28
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 29Page
                                                           of 3430
                                                                 PageID#
                                                                   of 36 29




                                           COUNT VI

                                      Unjust Enrichment
     (On Behalf of Plaintiff and the National Class or Alternatively the Colorado Subclass)

       133.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as if fully set forth herein. Plaintiff brings this action on behalf of herself and

the National Class or, alternatively, on behalf of the Colorado Subclass.

       134.    Plaintiff and putative Class Members conferred a benefit on Defendant when they

purchased the Baby Food Products, of which Defendant had knowledge. By its wrongful acts and

omissions described herein, including selling the Baby Food Products, which contain toxic heavy

metals, including arsenic, cadmium, mercury and lead, at levels above what is considered safe for

babies and did not otherwise perform as represented or for the particular purpose for which they

were intended, Defendant was unjustly enriched at the expense of Plaintiff and putative Class

members. Plaintiff’s detriment and Defendant’s enrichment were related to and flowed from the

wrongful conduct alleged in this Complaint.

       135.    Defendant has profited from its unlawful, unfair, misleading and deceptive

practices at the expense of Plaintiff and putative Class members under circumstances in which it

would be unjust for Defendant to be permitted to retain the benefit. It would be inequitable for

Defendant to retain the profits, benefits and other compensation obtained from its wrongful

conduct as described herein in connection with selling the Baby Food Products.

       136.    Defendant has been unjustly enriched in retaining the revenue derived from the

Class members’ purchases of the Baby Food Products, because Defendant manufactured defective

Baby Food Products, and misrepresented the nature of the Baby Food Products and/or their

ingredients, and knowingly marketed and promoted dangerous and defective products that caused



                                                29
      CaseCase
           1:21-cv-00277
               MDL No. 2997
                         Document
                             Document
                                  1 Filed
                                      1-2603/04/21
                                            Filed 03/08/21
                                                    Page 30Page
                                                            of 3431
                                                                  PageID#
                                                                    of 36 30




injuries to Plaintiff and the Class, and because they would not have purchased the products if the

true facts concerning the Baby Food Products had been known.

       137.    Plaintiff and putative Class members have been damaged as a direct and proximate

result of Defendant’s unjust enrichment because they would not have purchased the Baby Food

Products had the presence of heavy metals been adequately disclosed and certainly would not have

purchased them had they known the true nature of the Baby Food Products and the misstatements

regarding what the Baby Food Products were and what they contained.

       138.    Defendant either knew or should have known that payments rendered by Plaintiff

or putative Class members were given or received with the expectation that the Baby Food

Products were made from “the highest quality ingredients,” as represented by Defendant in

advertising, on Defendant’s websites, and on the Baby Food Product’s packaging. It is inequitable

for Defendant to retain the benefit of payments under these circumstances.

       139.    Plaintiff and putative Class Members are entitled to recover from Defendant all

amounts wrongfully collected and improperly retained by Defendant.

       140.    Under these circumstances, there is no requirement for Plaintiff and the Class to

demonstrate privity with Defendant.

       141.    As a direct and proximate result of Defendant’s wrongful conduct, and unjust

enrichment, Plaintiff and putative Class Members are entitled to restitution of, disgorgement of,

and/or imposition of a constructive trust upon profits, benefits and other compensation obtained

by Defendant for its inequitable and unlawful conduct.

///

///

///

                                               30
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 31Page
                                                           of 3432
                                                                 PageID#
                                                                   of 36 31




                                            COUNT VII

                        Violation of Colorado Consumer Protection Act
                                Colo. Rev. Stat. §§6-6-101, et seq.
                       (On Behalf of Plaintiff and the Colorado Subclass)

        142.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as if fully set forth herein. Plaintiff brings this action on behalf of herself and on

behalf of the Colorado Subclass.

        143.   Defendant is a “person” as defined by Colo. Rev. Stat. §6-1-102(6).

        144.   Defendant engaged in “sales” as defined by Colo. Rev. Stat. §6-1-102(10).

        145.   Plaintiff Moore and Colorado Subclass members, as well as the general public, are

actual or potential consumers of the products offered by Defendant or its successors in interest to

actual consumers.

        146.   Defendant engaged in deceptive trade practices in the course of its business, in

violation of Colo. Rev. Stat. §6-1-105(1)(g) by, among other things, representing that the products

are of a particular standard, quality or grade, while they knew or should know that they are of

another.

        147.   Defendant’s representations or omissions were material because they were likely

to deceive reasonable consumers.

        148.   As a direct and proximate result of Defendant’s deceptive trade practices, Plaintiff

Moore and the Colorado Subclass members suffered injuries in fact to their legally protected

interests.

        149.   The challenged practices described above caused the injuries in fact to Plaintiff and

the Colorado Subclass.




                                                  31
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 32Page
                                                           of 3433
                                                                 PageID#
                                                                   of 36 32




       150.    Defendant’s deceptive trade practices significantly impact the public as actual or

potential consumers of Defendant’s Baby Food Products, because Defendant is one of, if not the,

largest baby food manufacturers in the country.

       151.    Plaintiff Moore and the Colorado Subclass members seek all monetary and non-

monetary relief allowed by law, including the greater of: (a) actual damages; (b) $500; or (c) three

times actual damages for Defendant’s bad faith conduct, injunctive relief; and reasonable

attorneys’ fees and costs.

       152.    Plaintiff Moore and the Colorado Subclass repeats and realleges each and every

allegation above, as though fully set forth herein.

                                    REQUEST FOR RELIEF

       153.    WHEREFORE, Plaintiff, individually and on behalf of the other members of the

Classes proposed in this Complaint, respectfully requests that the Court enter judgment as follows:

   A. Declaring that this action is a proper class action, certifying the Classes as requested herein,

       designating Plaintiff and Class Representative, and appointing the undersigned counsel as

       Class Counsel for the Classes;

   B. An order enjoining Defendant from selling Baby Food Products until the higher and/or

       unsafe levels of heavy metals are removed;

   C. An order enjoining Defendant from selling Baby Food Products in any manner suggesting

       or implying that they are healthy, nutritious, and safe for consumption;

   D. An order requirinig Defendant to engage in a corrective advertising campaign and engage

       in any further necessary affirmative injunctive relief, such as recalling existing products;

   E. Ordering Defendant to pay actual damages to Plaintiff and the other members of the

       Classes;

                                                  32
     CaseCase
          1:21-cv-00277
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     1-2603/04/21
                                           Filed 03/08/21
                                                   Page 33Page
                                                           of 3434
                                                                 PageID#
                                                                   of 36 33




    F. Ordering Defendant to pay restitution to Plaintiff and the other members of the Classes;

    G. Ordering Defendant to pay punitive damages, as allowable by law, to Plaintiff and the other

        members of the Classes;

    H. Ordering Defendant to pay statutory damages, as provided by the applicable state consumer

        protection statutes invoked herein, to Plaintiff and the other members of the Classes;

    I. Ordering Defendant to pay reasonable attorneys’ fees and litigation costs to Plaintiff and

        the other members of the Class as allowable by law;

    J. Ordering Defendant to pay both pre- and post-judgment interest as allowable by law, on

        any amounts awarded; and

    K. Ordering such other and further relief as may be just and proper.

                                     DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury of all claims in this Complaint so triable. Plaintiff also

respectfully requests leave to amend this Complaint to conform to the evidence, if such amendment

is needed for trial.

Dated: March 4, 2021                                 Bonnett Fairbourn Friedman & Balint PC

                                                     s/Francis J. Balint, Jr.
                                                     Francis J. Balint, Jr.
                                                     Joshua Gunnell House, Suite 4
                                                     4023 Chain Bridge Road
                                                     Fairfax, VA 22030
                                                     Telephone: (602) 776-5903
                                                     Fax: (602) 274-1199
                                                     Email: fbalint@bffb.com

                                                              and

                                                     Elaine A. Ryan
                                                     2325 E. Camelback Rd., Suite 300
                                                     Phoenix, AZ 85016
                                                     Telephone: (602) 274-1100
                                                     Fax: (602) 274-1199

                                                33
CaseCase
     1:21-cv-00277
         MDL No. 2997
                   Document
                       Document
                            1 Filed
                                1-2603/04/21
                                      Filed 03/08/21
                                              Page 34Page
                                                      of 3435
                                                            PageID#
                                                              of 36 34




                                      eryan@bffb.com

                                      Barrack, Rodos & Bacine
                                      Mark R. Rosen
                                      Jeffrey A. Barrack
                                      3300 Two Commerce Square
                                      2001 Market Street
                                      Philadelphia, PA 19103
                                      Telephone: (215) 963-0600
                                      Fax: (215) 963-0838
                                      mrosen@barrack.com
                                      jbarrack@barrack.com

                                            and

                                      Stephen R. Basser
                                      600 West Broadway, Suite 900
                                      San Diego, CA 92101
                                      Telephone: (619) 230-0800
                                      Fax: (619) 230-1874
                                      sbasser@barrack.com

                                      John G. Emerson
                                      Emerson Firm, PLLC
                                      2500 Wilcrest, Suite 300
                                      Houston, TX 77042
                                      Telephone: (800)-551-8649
                                      Fax: (501)-286-4659
                                      jemerson@emersonfirm.com




                                 34
3/5/2021                 Case MDL No. 2997 Document 1-26  Filed
                                                      CM/ECF - vaed03/08/21 Page 36 of 36

                                                  U.S. District Court
                                       Eastern District of Virginia - (Alexandria)
                                     CIVIL DOCKET FOR CASE #: 1:21-cv-00277


 Moore v. Gerber Products Company                                                         Date Filed: 03/04/2021
 Assigned to:                                                                             Jury Demand: Plaintiff
 Cause: 28:1332 Diversity-Fraud                                                           Nature of Suit: 370 Other Fraud
                                                                                          Jurisdiction: Diversity
 Plaintiff
 Jamie Moore                                                             represented by Francis J. Balint , Jr.
                                                                                        Bonnett Fairbourn Friedman & Balint PC
                                                                                        4023 Chain Bridge Road
                                                                                        Suite 4
                                                                                        Fairfax, VA 22030
                                                                                        602-776-5903
                                                                                        Fax: 602-274-1199
                                                                                        Email: fbalint@bffb.com
                                                                                        ATTORNEY TO BE NOTICED
 Defendant
 Gerber Products Company


  Date Filed            # Docket Text
  03/04/2021           1 Complaint ( Filing fee $ 402, receipt number 0422-7657475.), filed by Jamie Moore.
                         (Attachments: # 1 Civil Cover Sheet)(Balint, Francis) (Entered: 03/04/2021)
  03/04/2021           2 Proposed Summons re 1 Complaint by Jamie Moore. (Balint, Francis) (Entered:
                         03/04/2021)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                03/05/2021 12:57:35
                                   PACER
                                                                                  Client Code:
                                   Login:
                                                                                  Search         1:21-cv-
                                   Description:     Docket Report
                                                                                  Criteria:      00277
                                   Billable
                                                    1                             Cost:          0.10
                                   Pages:




https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?29042879542657-L_1_0-1                                                           1/1
